Per Curiam:
The order of this court changing the venue from Saratoga county to Broome county was made with the understanding that counsel in open court stipulated that all technicalities were waived, and that this court should have the authority, if it determined there was reason to believe that an impartial trial could not be had in Tompkins county, to select an adjoining county for the place of trial. That was our understanding and still is, and we must decline to interfere with our previous order. Motion to resettle order denied, without costs. (See Hamburger v. Cornell University, No. 2, 190 App. Div. 888.)